      USDC IN/ND case 2:21-cv-00124-JTM-JPK document 7 filed 05/21/21 page 1 of 2


                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION


JASON S. WESTERMAN,

      Plaintiff,                                     Case No.: 2:21-cv-00124-JTM-JPK

v.                                                   Honorable James T. Moody

ARCADIA RECOVERY BUREAU, LLC,                        Honorable Joshua P. Kolar

       Defendant.

                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF ACTION

            Plaintiff, Jason S. Westerman (“Plaintiff”), through his undersigned counsel, hereby gives

     notice of the voluntary dismissal of this action. Plaintiff’s claims are hereby dismissed, with

     prejudice, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. Each party

     shall bear its own costs and attorneys’ fees.

     DATED this 21st day of May, 2021.                     Respectfully Submitted,

                                                             /s/Taxiarchis Hatzidimitriadis
                                                           Taxiarchis Hatzidimitriadis
                                                           CONSUMER LAW PARTNERS, LLC
                                                           333 N. Michigan Ave., Suite 1300
                                                           Chicago, IL 60601
                                                           (267) 422-1000 (phone)
                                                           (267) 422-2000 (fax)
                                                           teddy@consumerlawpartners.com

                                                           Attorneys for Plaintiff, Jason S. Westerman
 USDC IN/ND case 2:21-cv-00124-JTM-JPK document 7 filed 05/21/21 page 2 of 2

                                 CERTIFICATE OF SERVICE

      I hereby certify that, on May 21, 2021, I electronically filed the foregoing Plaintiff’s Notice

of Voluntary Dismissal of Action, with the Clerk of the District Court for the Northern District of

Indiana using the CM/ECF system. Notice of this filing will be sent to all counsel of record via the

Court’s CM/ECF system.


                                                      /s/ Taxiarchis Hatzidimitriadis
                                                     Taxiarchis Hatzidimitriadis
                                                     CONSUMER LAW PARTNERS, LLC




                                                 2
